Citation Nr: 1410020	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-48 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a cold injury to the bilateral hands.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2011, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

In May 2013 additional medical records were added to the virtual VA claims file.  While these records were added after the issuance of the November 2009 statement of the case, the Board nonetheless finds that a remand for agency of original jurisdiction (AOJ) review is not required because the records are either duplicative of treatment records already found in the claims file or not related to the issue on appeal and are therefore not pertinent.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2013).


FINDING OF FACT

A chronic residual disability of either hand, as a result of any in-service event, is not diagnosed.


CONCLUSION OF LAW

Residuals of a cold injury to the bilateral hands were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Next, the Board finds that a letter dated in September 2008, prior to the December 2008 rating decision,  provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case as the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified in-service and post-service records including the Veteran's service treatment records and his records from the Central Texas VA Healthcare System.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans' Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2011 Board hearing, the Acting VLJ noted the elements of the claim that was lacking to substantiate the claim for service connection.  The Veteran was assisted at the hearing by his accredited representative and his representative and the Acting VLJ asked questions to draw out the nature of the in-service injury and its relationship to a current hand disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not already found in the claims file.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The record also shows that the Veteran was afforded a VA examination in October 2009 and that examination is adequate to adjudicate the claim.  The Board has reached this conclusion because after a review of the record on appeal and an examination of the claimant the examiner provided an opinion as to whether the Veteran had any hand disability which opinion was based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet App 303 (2007); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that examination reports are adequate when they sufficiently inform the Board of the examiner's opinion on a medical question and the essential rationale for that opinion).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran and his representative contend that the Veteran has current residuals in his hands from the same cold exposure in November 1988 the formed the basis for the RO's grant of service connection for his residuals of a cold injury to the right and left foot.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service treatment records document the fact that the Veteran sustained a cold injury in November 1988, and the Board finds that the Veteran is competent and credible to report on having observable problems (i.e., pain, swelling, etc . . .) with his hands while on active duty and since his injury even when not documented in his in-service and post-service treatment records.  See Davidson, supra.  However, service treatment records were also negative for complaints, diagnoses, or treatment for right and/or left hand injuries and/or disabilities as a result of the injury.  Similarly, the subsequent service treatment records are negative for complaints, diagnoses, or treatment for right and/or left hand injuries and/or disabilities.  At the June 1991 separation examination, the Veteran did not report a history of right and/or left hand problems at the time of his separation; the examiner specifically opined that examination of his upper extremities was normal.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Post-service, the record documents the Veteran's periodic complaints of bilateral hand pain and swelling since 2007.  However, the Court has held that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  The post-service records do not establish this required diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In fact, at the October 2009 VA examination which was held for the express purpose of ascertaining if the Veteran had a disability in either hand, the examiner after a review of the record on appeal and an examination of the claimant opined that examination of the hands was normal and he did not have any disability.  This medical opinion is also not contradicted by any other medical evidence of record.  See Colvin, supra.  

The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319   (2007).  The facts in the current appeal can be distinguished from those in McClain because the current appeal does not show a medical history in which the claimant's disabilities resolved during the pendency of the appeal but instead one in which the appellant was never given a diagnosis of the disabilities during the pendency of the appeal.  Further, while the Veteran and his representative as lay persons are competent to report on the claimant's observable symptoms, such as pain and swelling because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of chronic hand disabilities because such an opinion requires medical expertise which they do not have.  See Davidson, Barr, supra.

Therefore, the Board finds the most probative evidence of record establishes that no chronic residual disability stemming from an incident during the Veteran's military service was diagnosed during the pendency of the appeal.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Since a condition precedent for establishing service connection is the diagnosis of a disability during the pendency of the appeal and the Veteran does not have such diagnoses, the Board finds that entitlement to service connection for residuals of a cold injury to the bilateral hands must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a cold injury to the bilateral hands is denied.



______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


